IN THE SUPREME COURT OF THE STATE OF DELAWARE

  LAURA PERRYMAN,                           §
                                            § No. 256, 2022
        Defendant Below,                    §
        Appellant,                          § Court Below: Court of Chancery
                                            § of the State of Delaware
        v.                                  §
                                            § C.A. No. 2019-1003
  STIMWAVE TECHNOLOGIES,                    §
  INCORPORATED,                             §
                                            §
        Plaintiff Below,                    §
        Appellee.                           §

                            Submitted: August 9, 2022
                            Decided: August 29, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      After consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

      (1)    On July 26, 2022, the pro se appellant, Laura Perryman, filed a notice

of appeal from a letter order dated July 14, 2022, in which the Court of Chancery

denied Perryman’s motion to lift a status quo order that had previously been entered

in the case. The notice of appeal also identifies rulings made by the Court of

Chancery during a telephonic hearing on May 4, 2022, when the court denied an

earlier motion to lift and vacate the status quo order, and a hearing held in November

2020. The July 14, 2022 order denying the motion to lift the status quo order states
that on July 7, 2022, the court lifted a stay in the action and that “the matter shall

proceed to trial.”

         (2)    The Senior Court Clerk issued a notice directing Perryman to show

cause why the appeal should not be dismissed for her failure to comply with Supreme

Court Rule 42 in taking an appeal from an interlocutory order. In response,

Perryman contends that she complied with Rule 42 because she filed an application

for certification of an interlocutory appeal of the Court of Chancery’s May 4, 2022

ruling, and the Court of Chancery denied that application on June 9, 2022. Perryman

asserts that she did not pursue an interlocutory appeal of the May 4, 2022 ruling

because “the case was on stay,” instead moving to lift the stay and then filing a

second motion to lift the status quo order.

         (3)    Absent compliance with Supreme Court Rule 42, the appellate

jurisdiction of this Court is limited to the review of final orders.1 Moreover, a notice

of appeal must be timely filed to invoke the Court’s appellate jurisdiction. 2 Although

Perryman filed an application for certification of an interlocutory appeal from the

Court of Chancery’s May 4, 2022 ruling, she decided not to file an interlocutory

appeal at that time. And she did not file an application for certification of an

interlocutory appeal from the July 14, 2022 order, or otherwise comply with the


1
    Hines v. Williams, 2018 WL 2435551 (Del. May 29, 2018).
2
    Carr v. State, 554 A.2d 778, 779 (Del. 1989).

                                               2
procedural requirements of Rule 42 as to that order. Perryman’s failure to comply

with Rule 42 leaves this Court without jurisdiction to hear an interlocutory appeal

from the July 14, 2022 order, and her failure to file a timely notice of interlocutory

appeal from the May 4, 2022 or November 2020 rulings leaves the court without

jurisdiction to hear an interlocutory appeal from those rulings.

      NOW, THEREFORE, IT IS ORDERED that this appeal is hereby

DISMISSED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice




                                          3